DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendments filed March 1, 2022 have been entered.  Claims 1 and 13 have been amended. Claims 5-12 and 18-21 were previously withdrawn from consideration, and as noted below, since this application is in condition for allowance except for the presence of claims 5-12 and 18-21 which were non-elected without traverse, these claims have been cancelled.  Claims 1-4 and 13-17 are currently pending in the application.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 5-12 and 18-21 directed to inventions non-elected without traverse in the response dated March 3, 2021.  Accordingly, claims 5-12 and 18-21 been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative, Timothy Harbeck, on March 21, 2022.
The application has been amended as follows: 
In lines 18-19 of claim 1, “wherein the support surface being collapsible proximate to the central aperture allows the edges of the central aperture to roll in towards the central aperture” has been changed to “wherein the support surface being collapsible proximate to the major aperture allows the edges of the major aperture to roll in towards the major aperture” 
In line 22 of claim 1, “the support surface being collapsible proximate to the major aperture enables” has been changed to “the support surface being collapsible proximate to the major aperture is configured to enable”
In line 22 of claim 13, “central aperture enables” has been changed to “central aperture is configured to enable”

Reasons for Allowance
Claims 1-4 and 13-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 13, Erickson (U.S. Patent No. 6,516,481) is cited as being of interest for disclosing an apparatus 10 for eliminating pressure and providing patient stability on an operating room table, comprising:  a support surface 12 comprising: and a major aperture 26 extending through the support surface 12 (Figure 8), the aperture 26 having a location that corresponds to (i) where a patient's sacrum, coccyx and ischium are to be located when a patient lays over the support surface in the supine position, and (ii) where a patient's trochanter/hip are to be located when a patient lays over the support surface in the lateral position (Col. 10, lines 29-44, where the aperture 26 in Figure 8 corresponds to a location on the patient for recovering from prostate surgery; however, the aperture may correspond to a number of locations depending on the surgery that was performed), the support surface being collapsible proximate to the major aperture enables:  (i) a patient's sacrum, coccyx and ischium 
Jewell (U.S. Publication No. 2012/0247484) is cited as being of interest for teaching at least a top layer of visco-elastic foam and a base layer of foam (paragraph 0062, where it is contemplated that the support 110 may be a composite material or layers), the top layer of visco-elastic foam 210 having an indentation load deflection in the range of 11 to 20 ILD (paragraph 0062, where the top layer is made of memory foam, which is a viscoelastic foam, with an indentation load deflection of 6-40 ILD), and the base layer foam being a firmer foam than the visco-elastic foam (paragraph 0062, where the base layer is made of a firm material, such as dense foam to provide structural support and elevation to the top layer, where the top layer is described as a soft material, also see Figures 2C-D which show the pad split into two horizontal layers with a top layer overlying a base layer). 
Neither Erickson nor Jewell, either alone or in combination, discloses, teaches or suggests the subject matter of a majority of the support surface is constructed of the visco-elastic foam, wherein the visco-elastic foam provides an important collapsibility feature proximate to the major aperture, wherein the support surface being collapsible proximate to 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON N LABARGE whose telephone number is (571)272-6098.  The examiner can normally be reached M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISON N LABARGE/Examiner, Art Unit 3673                                                   

/ROBERT G SANTOS/Primary Examiner, Art Unit 3673